DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on March 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,471,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 26 not found or suggested is a first chamber, a second chamber intended to store a fluid to be delivered to a patient, and a third chamber separated by at least a movable membrane and a rigid wall, wherein the second chamber and the third chamber are tightly separated by the movable membrane and the first chamber and the third chamber have a watertight interface; a fluid pathway configured to provide a fluid communication between the second chamber and the patient; and a vent device configured to vent at least one of the first chamber and the third chamber to the external environment of the delivery medical device; and an energy source for the pumping device located in the first chamber. The combination of the recited features is the basis for allowability.
The subject matter of independent claim 26 not found or suggested is a first chamber, a second chamber intended to store a fluid to be delivered to a patient, and a third chamber separated by at least a movable membrane and a rigid wall, wherein the second chamber and the third chamber are tightly separated by the movable membrane and the first chamber and the third chamber have a watertight interface; a fluid pathway configured to provide a fluid communication between the second chamber and the patient; vent device configured to vent at least one of the first chamber and the third chamber to the external environment of the delivery medical device; a pressure transducer configured to measure the fluid pressure in the fluid pathway; and an energy source for the pumping device located in the first chamber. The combination of the recited features is the basis for allowability.
The closest prior art of record is U.S. Publication No. 2011/0054397, however these reference(s) do not disclose the device as claimed or described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783